DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5,518,421) in view of Seipel et al. (US 2015/0380834).
Regarding claim 1, Davis disclose a connector comprising:
an outer housing (38);
an inner housing (2) housed and held in the outer housing;
a jacket fixing member (37) attached to an outer periphery of the inner housing;
a plurality of terminals (3) housed in the inner housing; 
a plurality of cables (27) with each end connected to each of the plurality of terminals and drawn from the inner housing;
a jacket (un-numbered, the insulating jacket of cable 25) collectively covering an outer periphery of the plurality of cables drawn from the inner housing;

at least one serration (S) formed on the crimping section, protruding toward the jacket.


    PNG
    media_image1.png
    367
    514
    media_image1.png
    Greyscale


Davis substantially disclosed the claimed invention except the serration arranged inclined with respect to a longitudinal direction of the jacket.

Seipel et al. teach serration (232, 234) arranged inclined with respect to a longitudinal direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the inclined serration into Davis’s connector, as taught by Seipel et al. for providing extra grip onto the cable.

Regarding claim 2, in the modified connector, Seipel et al. substantially disclosed the claimed invention except showing a corner portion of the at least one serration protruded toward the jacket is rounded.  This feature is seen to be an inherent teaching because the nature of make the serration is by pressing the tool onto the metal sheet to make the protrusions.  The corner of the protrusion can’t be a sharped corner.  Therefore the corner of the protrusion it must be rounded.

Regarding claim 3, in the modified connector, Seipel et al. disclose serration comprises a plurality of serrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                       /TRUC T NGUYEN/Primary Examiner, Art Unit 2833